Order entered April 21, 1966, insofar as appealed from, unanimously reversed on the law, the facts and in the exercise of discretion and the motion to consolidate granted, with $30 costs and disbursements to appellant. The action and the proceeding involve common questions of law and fact which warrant consolidation and which will avoid unnecessary duplication and expense (CPLR 602; 2 Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. 602.01-602.03, 602.05; Gibbons v. Groat, 22 A D 2d 996). Nor does respondent show that any substantial right would be prejudiced by such consolidation (see 2 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 602.09). Concur—Stevens, J. P., Eager, Steuer and Capozzoli, JJ.